TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00351-CV



                                        C. C., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


                FROM THE 146TH DISTRICT COURT OF BELL COUNTY
      NO. 306,226-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant C.C. (Mother) appeals from a final judgment terminating her rights to

her child, Alice.1   The district court found by clear and convincing evidence that Mother

committed at least one predicate ground for termination and that termination was in Alice’s best

interest. See Tex. Fam. Code § 161.001(b)(1), (2). Mother brings three issues challenging the

legal and factual sufficiency of the evidence supporting these findings. We affirm.


                                       BACKGROUND2

               On January 20, 2019, Mother brought Alice—then two months old—to the

emergency room. She told medical staff that she witnessed the child’s father (Father) sexually

       1 We refer to the child and her parents by initials or fictitious names. See Tex. Fam.
Code § 109.002(d); Tex. R. App. P. 9.8(b).
       2  We take these facts from the testimony and evidence admitted at the de novo hearing
before the district court.
abuse her. A physician examined Alice and discovered an injury on the exterior of her vagina

but no internal exam was possible because of the child’s age. Medical staff reported their

findings to the Department of Family and Protective Services.

                 A Department investigator spoke with Mother the same day. The investigator

later executed an affidavit detailing the results of the investigation. According to the affidavit,

which was admitted into evidence, Mother stated that she lived with her mother (Grandmother)

but had been visiting Father. Two days prior, Mother walked into a room and saw Father

“masturbating and trying to insert his penis in the child’s vagina.” Mother “told the father to

stop but he did not and then he ejaculated into the infant and he gave the baby back” and “told

her that he would kill her if she told anyone.” Mother stated that she delayed reporting the abuse

because she believed Father would act on his threat and she had no way of leaving the house

except on foot.      Two days later, Father drove Mother and Alice back to Grandmother’s

residence. Mother brought Alice to the hospital the same day. Mother also told the investigator

that she took Alice to the hospital after considering and rejecting two other options: killing

Father or killing Father and then herself, and that she was taking medication for schizophrenia

and schizoaffective disorder.      Later that same day, an X-ray of Alice found two healed

rib fractures.

                 Two days later, a social worker employed by the hospital spoke to the investigator

and raised additional concerns about Mother. Mother had told medical staff that Father had

probably inflicted the rib fractures when he watched Alice at seven weeks old. Mother also

stated that she had taken Alice to a different emergency room the previous month after noticing

“swelling” on one side of the child’s body. A physician there told Mother that Alice’s “vagina

looked like it had been opened up and that a condom was used” and advised her to call the

                                                 2
police, but she did not. Mother also stated she was not in fact on any medication or seeing a

mental health professional.

                The Department gained temporary conservatorship of Alice and petitioned to

terminate the rights of both parents. The case proceeded to a bench trial before an associate

judge. The associate judge recommended termination, and both parents requested de novo

review. See Tex. Fam. Code § 201.015 (entitling parties to de novo hearing before referring

court). The district court heard testimony from Mother, the Department supervisor overseeing

the case, and the children’s guardian ad litem, and admitted evidence, including the

investigator’s affidavit. The district court subsequently found by clear and convincing evidence

that Mother had committed two statutory grounds for termination and that termination was in

Alice’s best interest.3 See id. § 161.001(b)(1)(D), (O), (b)(2). This appeal ensued.


                                  SUFFICIENCY CHALLENGE

                A trial court may terminate parental rights after finding by clear and convincing

evidence that the parent’s acts or omissions satisfy at least one predicate ground for termination

and that termination is in the child’s best interest. See id. § 161.001(b)(1), (2). “Clear and

convincing evidence” is “proof that will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.” Id. § 101.007.

                The heightened burden of proof in parental termination cases “gives rise to a

concomitantly heightened standard of appellate review.” In re Z.N., 602 S.W.3d 541, 545 (Tex.

2020) (per curiam). When the standard is clear and convincing, the distinction between legal and

factual sufficiency “lies in the extent to which disputed evidence contrary to a finding may be



       3   The district court also terminated Father’s rights. He is not party to this appeal.
                                                   3
considered.” In re A.C., 560 S.W.3d 624, 630 (Tex. 2018). In conducting a legal-sufficiency

review, the reviewing court “cannot ignore undisputed evidence contrary to the finding” but

“must otherwise assume the factfinder resolved disputed facts in favor of the finding.” Id. at

630–31. Evidence is legally insufficient if, after conducting this review, the reviewing court

concludes that “no reasonable factfinder could form a firm belief or conviction that the matter

that must be proven is true.” In re Z.N., 602 S.W.3d at 545 (citing In re J.F.C., 96 S.W.3d 256,

266 (Tex. 2002)).

               A factual-sufficiency review, on the other hand, requires weighing disputed

evidence contrary to the finding against all the evidence supporting the finding. In re A.C.,
560 S.W.3d at 631. The reviewing court must consider whether the “disputed evidence is such

that a reasonable factfinder could not have resolved it in favor of the finding.” Id. Evidence is

factually insufficient if “the disputed evidence a reasonable factfinder could not have credited in

favor of a finding is so significant that the factfinder could not have formed a firm belief or

conviction that the finding was true.” Id. (citing In re J.F.C., 96 S.W.3d at 266). Under either

standard, the reviewing court defers to the trier of fact’s determinations on the credibility of the

witnesses “so long as those determinations are not themselves unreasonable.” In re J.P.B.,

180 S.W.3d 570, 573 (Tex. 2005) (citing Southwestern Bell Tel. Co. v. Garza, 164 S.W.3d 607,

625 (Tex. 2004)).


Predicate Findings

               The district court found that the Department had proven that termination was

appropriate under subsections (D) and (O). See Tex. Fam. Code § 161.001(b)(1)(D), (O). We

will only review the sufficiency of the evidence supporting the subsection (D) finding because


                                                 4
“[o]nly one predicate finding under Section 161.001(b)(1) is necessary to support a judgment of

termination.” See In re N.G., 577 S.W.3d 230, 233 (Tex. 2019) (per curiam).

              Subsection (D) authorizes termination if the parent “knowingly placed or

knowingly allowed the child to remain in conditions or surroundings which endanger the

physical or emotional well-being of the child.” Tex. Fam. Code § 161.001(b)(1)(D). In this

context, to “endanger” means “to expose to loss or injury; to jeopardize.”          In re M.C.,

917 S.W.2d 268, 269 (Tex. 1996) (per curiam) (citing Texas Dep’t of Human Servs. v. Boyd,

727 S.W.2d 531, 533 (Tex. 1987)). An endangerment analysis under subsection D “focuses on

evidence related to the child’s environment.” In re J.E.M.M, 532 S.W.3d 874, 881 (Tex. App.—

Houston [14th Dist.] 2017, no pet.). “A child is endangered when the environment creates a

potential for danger and the parent is aware of the danger but consciously disregards it.” Id.

“[I]nappropriate, abusive, or unlawful conduct by persons who live in the child’s home or with

whom the child is compelled to associate on a regular basis in the home” is a part of the child’s

environment. In re M.D.M., 579 S.W.3d 744, 764 (Tex. App.—Houston [1st Dist.] 2019, no

pet.) (quoting Jordan v. Dossey, 325 S.W.3d 700, 721 (Tex. App.—Houston [1st Dist.] 2010,

pet. denied)). A single act or omission can support termination under subsection (D). J.G.

v. Texas Dep’t of Fam. & Protective Servs., 592 S.W.3d 515, 524 (Tex. App.—Austin 2019,

no pet.).

              Mother does not dispute that exposing Alice to Father placed her in danger of

sexual abuse but contends that she “did not have the capacity” to appreciate the danger and so

could not have “knowingly” disregarded it. She points out that a psychologist who evaluated her

for the Department diagnosed her with borderline intellectual functioning, and that her therapist

described her in notes as “naïve” and said that it was “not clear how much she understands”

                                               5
regarding the allegations.4 But Mother told the investigator that she was aware that Father was a

registered sex offender and that his offenses involved children. Mother was not concerned for

Alice because the victims were teenagers and “she did not think he would mess with a child

younger than age 12.” Mother confirmed at trial that she “understood the situation” regarding

his past offenses but still allowed him to watch Alice alone in November and December 2018.

Moreover, Mother told hospital staff that a physician told her in December 2018 that Alice

showed signs of sexual abuse after Father had watched her. Although Mother gave a different

reason for the December hospital visit in her trial testimony, the district court could have

reasonably decided that her testimony was not credible given her willingness to allow Father

access to Alice. See In re J.P.B., 180 S.W.3d at 573. Applying the appropriate standards of

review, we conclude that the district court could have reasonably found by clear and convincing

evidence that Mother knowingly placed Alice in conditions or surroundings that endangered her.

See In re K.K.D.B., No. 14-17-00302-CV, 2017 WL 4440546, at *9 (Tex. App.—Houston [14th

Dist.] Oct. 5, 2017, pet. denied) (mem. op.) (holding mother endangered child by leaving her

alone with father who was convicted child sex offender); Pruitt v. Texas Dep’t of Fam. &

Protective Servs., No. 03-10-00089-CV, 2010 WL 5463861, at *6–7 (Tex. App.—Austin

Dec. 23, 2010, no pet.) (mem. op.) (holding mother endangered children by exposing them to her

boyfriend, who sexually abused them). We overrule Mother’s first issue and do not reach her

second issue.

       4  The Department contends that the psychological evaluation is not before us because it
was not admitted at the de novo hearing. The referring court is not limited to the evidence
admitted at the de novo hearing but “may also consider the record from the hearing before the
associate judge[.]” Tex. Fam. Code § 201.015(c). The Department concedes that the associate
judge admitted the report but argues that nothing indicates the district court considered the record
from the hearing before the associate judge. We will assume the district court considered the
evaluation because it does not change our disposition of Mother’s sufficiency challenge.
                                                 6
Best Interest

                We next consider Mother’s challenge to the district court’s finding that

termination is in Alice’s best interest. Courts use the non-exclusive Holley factors to determine

the best interest of the child. See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). The

factors include:


                •   the child’s desires;

                •   the child’s present and future emotional and physical needs;

                •   any present or future emotional and physical danger to the child;

                •   the parental abilities of the individuals seeking custody;

                •   the programs available to assist the individuals seeking custody to promote the
                    child’s best interest;

                •   the plans for the child by the individuals or agency seeking custody;

                •   the stability of the home or proposed placement;

                •   the parent’s acts or omissions which may indicate that the existing parent-
                    child relationship is improper; and

                •   any excuse for the parent’s acts or omissions.


Id.; see In re E.C.R., 402 S.W.3d 239, 250 n.9 (Tex. 2013). There is no requirement that the

Department provide evidence for each factor to justify termination, especially if undisputed

evidence shows the parent put the child in danger. In re C.H., 89 S.W.3d 17, 27 (Tex. 2002); see

Tex. Fam. Code § 263.307(a) (“[T]he prompt and permanent placement of the child in a safe

environment is presumed to be in the child’s best interest.”).

                The evidence supporting termination under subsection 161.001(b)(1)(D) also

supports the best-interest finding. See In re C.H., 89 S.W.3d at 28 (holding that same evidence

                                                  7
may be probative of both section 161.001(b)(1) grounds and best interest).            Additionally,

Mother’s statements during the case reasonably raise questions about whether she would protect

Alice from Father in the future. See In re J.G., 592 S.W.3d at 525 (explaining that “[a] trier of

fact may measure a parent’s future conduct by his past conduct and determine whether

termination of parental rights is in the child’s best interest” (citing In re B.R., 456 S.W.3d 612,

616 (Tex. App.—San Antonio 2015, no pet.))). The investigator’s affidavit states that Mother

told a police officer that she wanted Father “to apologize for what he did,” that “she still loved

him,” and that she spoke “as if she and [Father] are still in a relationship together.” Later in the

case, Mother told the Department supervisor “that she forgave [Father] and that she would want

to be with him” but that Father did not feel the same way. At trial, Mother denied wanting to

resume a relationship with him and explained that she only wanted to move on. On this record,

the district court could have reasonably decided that Mother’s testimony that she is not interested

in reuniting with Father was not credible. See In re J.P.B., 180 S.W.3d at 573.

               It is also relevant that Mother told the investigator that she considered killing

Father and herself and that she made conflicting statements regarding whether she was under

mental health treatment. Mother contends that she is now more stable as a result of medication

and attending therapy. However, the Department caseworker testified that Mother was “not

successfully discharged from therapy.” Mother testified that she sees a physician who prescribes

her medication but gave no specifics. Considering her history of inconsistent statements, the

district court could reasonably decide that her testimony that she is under mental health treatment

is not credible. See id.

               There is also evidence that Mother will likely not be able to provide for Alice’s

needs. Mother testified that she was not employed during the case and is receiving disability

                                                 8
benefits. She has no plan for Alice beyond returning to the Grandmother’s home where they

both lived at the start of the case. However, she did not indicate if they could live there

permanently or for how long. This is relevant because “[a] parent who lacks stability, income,

and a home is unable to provide for a child’s emotional and physical needs.” See In re J.M.T.,

519 S.W.3d 258, 270 (Tex. App.—Houston [1st Dist.] 2017, pet. denied) (citing In re J.R.W.,

No. 14-12-00850-CV, 2013 WL 507325, at *9 (Tex. App.—Houston [14th Dist.] Feb. 12, 2013,

pet. denied) (mem. op.)). Also relevant is the stability of Alice’s current placement and their

plans. See In re C.H., 89 S.W.3d at 28 (“Evidence about placement plans and adoption are, of

course, relevant to best interest.”); Holley, 544 S.W.2d at 372 (directing courts to consider “the

plans for the child by th[e] individuals or by the agency seeking custody”). Alice has been with

the same foster family since the Department removed her. Alice’s guardian ad litem described

them as loving and capable of meeting Alice’s needs. They “treat her as their daughter” and plan

to adopt her.

                Reviewing the record under the appropriate standards of review and considering

the relevant factors, we conclude there is legally and factually sufficient evidence that

terminating Mother’s rights is in Alice’s best interest. We overrule Mother’s remaining issue.


                                         CONCLUSION

                We affirm the district court’s judgment of termination.




                                                 9
                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Triana, and Smith

Affirmed

Filed: November 20, 2020




                                               10